Exhibit 10.1

 

LOGO [g776494001.jpg]

August 14, 2014

PERSONAL AND CONFIDENTIAL

Rafael Nassar Paloni

President

Intersmart Comércio Importação Exportação de Equipamentos Eletrônicos, S.A.

Av. Independência

941 Vila Colemar Natal e Silva

Goiânia—GO, 74633-010, Brazil

Dear Mr. Paloni:

I am pleased to provide this binding letter of intent (this “Letter Agreement”)
for the purchase of Intersmart Comércio Importação Exportação de Equipamentos
Eletrônicos, S.A. and related entities (“N1” or “Company”). We believe that N1
is an excellent fit for ScanSource with N1’s leading market position in the
communications market in Brazil. Both of our firms share a strong commitment to
the vendor and reseller partners that we serve and share a similar value-added
philosophy. We are looking forward to working with you and the management of N1.

This Letter Agreement outlines the material, key terms agreed to by the parties,
which will be further developed in a Stock Purchase Agreement. The Parties have
agreed on the approach to valuation and the purchase price structure,
transaction conditions, as well as the other key terms for the contemplated
acquisition. Accordingly, the parties seek to make this Letter Agreement binding
or enforceable as to all such key terms agreed.

 

  1. Basic Transaction Structure. ScanSource, Inc. or one of its affiliates
(“ScanSource”) will acquire 100% of the outstanding shares of the Company (the
“Shares”) from you and the other Company shareholders (the “Sellers”) at
Closing, December 31, 2014 (the “Acquisition”). A portion of the purchase price
for the shares shall be paid in cash at Closing and the remainder will be paid
as a “earn-out” as follows: (a) R$159,628,000 (assuming US GAAP adjusted
Trailing Twelve Month (“TTM”) EBITDA to be determined at Closing and currently
as of December 31, 2014 of R$43,854M, which will include foreign currency
contract gains and losses), reduced by outstanding debt, net of cash (the
“Initial Purchase Price”), will be paid to the Sellers at Closing, representing
payment of 52% of the purchase price; (b) the remaining 48% of the purchase
price will be paid to the Sellers over a 4 year period following Closing as
detailed in Paragraph 3 below. Subject to the Key Assumptions in section 6, Due
Diligence in section 7 and Conditions in section 8, supra, the parties
contemplate an initial purchase price based upon a 7.0 multiple of the Company’s
adjusted EBITDA for the TTM from Closing and a blended 7.3 multiple for all the
purchase price payments pursuant to the table in section 3 (b) supra. The
Closing initial purchase price payment will be based upon the EBITDA as of
June 30, 2014 or December 31, 2014, whichever is higher and the audit of the
2014 financial results will adjust either positive or negative the EBITDA and
the initial purchase price calculation, which will be performed by April 30,
2015.



--------------------------------------------------------------------------------

  2. Initial Purchase Price; Adjustments. The Initial Purchase Price will be
subject to adjustment as provided below and will be paid in the following
manner:

 

  a. At the Closing, ScanSource will pay N1 the Initial Purchase Price by wire
transfer of immediately available funds;

 

  b. The Initial Purchase Price assumes that at Closing N1 has a normalized
Tangible Net Assets, excluding debt and cash, of a minimum amount to be
determined in due diligence and assumes adjusted EBITDA of R$43,854 million
inclusive of foreign currency exchange contract gains and losses. A physical
count of inventory will occur at Closing;

 

  c. All related party loans shall be settled prior to Closing and none of those
obligations will remain obligations of the Company at Closing;

 

  d. N1 shall pay all sales, use, and transfer taxes related to the Closing of
the transaction as well as all corporate income taxes due or accrued.

 

  e. ScanSource and N1 shall share equally the cost of any required regulatory
filings, if applicable.

 

  3. Payment of Remainder of Purchase Price. At the end of each fiscal year
(June 30) for the first 4 years after the Closing, ScanSource shall make
payments to the Sellers as follows:

 

  a. (Adjusted EBITDA for the 12-month period ending June 30) * (the adjusted
EBITDA multiple for such year as set forth in section 3(b) below) * (12%),
(“Adjusted EBITDA” is defined as TTM taken from the Company’s current E&Y
Consolidated Audited Statements adjusted to and in accordance with US GAAP, as
defined: Operating Income before Financial Income (expense) in accordance with
US GAAP plus Depreciation and Amortization for TTM minus FX results, which is
the hedging costs associated with covering net FX balance sheet exposures per
ScanSource’s corporate FX policy except that:

 

  i. Adjusted EBITDA shall be determined without application of the reserve for
doubtful accounts, such that EBITDA shall be increased by the amount of the
reserve for doubtful accounts receivable as of June 30.

 

  ii. The amount of the reserve for doubtful accounts receivable will be
established and based upon reserve percentages and methodologies determined in
light of N1’s historical experience which will be identified from due diligence
and those as of June 30, 2018 shall be adjusted in a manner agreed upon by
ScanSource and Sellers to render such reserve reasonable in light of N1’s actual
experience between the Closing and June 30, 2018 and EBITDA shall be increased
or decreased accordingly;

 

  iii. The amount of the reserve for obsolete inventory will be established and
based upon reserve percentages and methodologies determined in light of N1’s
historical experience which will be identified from due diligence and those as
of June 30, 2018 shall be adjusted in a manner agreed upon by ScanSource and
Sellers to render such reserve reasonable in light of N1’s actual experience
between the Closing and June 30, 2018 and EBITDA shall be increased or decreased
accordingly.

 

  iv. A minimum normalized average annual Return on Invested Capital (or Return
on Net Assets Employed) whichever is agreed more appropriate threshold shall be
determined and achieved for the period ending June 30 as more specifically
defined and agreed in the definitive purchase agreement.



--------------------------------------------------------------------------------

  b. The adjusted EBITDA multiple to be used for the calculation of each of the
4 years of the earn-out payments, as detailed in Paragraph 3(a), is as follows:

 

Year

  

Year 1

  

Year 2

  

Year 3

  

Year 4

Multiple    7.1    7.3    7.5    7.7

 

  4. Currency. The currency for the Initial Purchase Price and the Remainder of
Purchase Price will be the Brazilian Real. All references to currency herein
mean the Brazilian Real.

 

  5. Language. The negotiations will be conducted in English and all legal
documents relating to the purchase will be prepared in English.

 

  6. Key Assumptions. Following are ScanSource’s key assumptions as it relates
to this Letter Agreement. These assumptions are subject to verification and any
deviations, additions, or deletions from these assumptions by either ScanSource
or N1 may result in adjustments to any of the terms contained herein.

 

  a. N1’s financial statements were prepared in accordance with generally
accepted accounting principles in Brazil and applied on a consistent basis with
past practices;

 

  b. N1 has received a clean, unqualified audit opinion in accordance with
Brazilian GAAP on its fiscal year 2013 financial statements;

 

  c. The profitability of N1 is as depicted in the financials and in the
Intersmart Presentation provided to ScanSource, with accurate margins, costs,
and reserve methodologies;

 

  d. Actual results for fiscal year 2014 are in line with the projections shown
in the N1 Presentation provided to ScanSource and there were no significant
changes in terms or conditions with customers, vendors, practices, or accounting
policies to achieve those results (such as relaxing underwriting standards);

 

  e. N1’s inventory is new, unopened, current and resalable as new with adequate
reserves for obsolescence and slow-moving product. Product not resalable as new
and/or not returnable to the vendor is adequately reserved for, including any
return or demo items;

 

  f. N1’s accounts receivable is collectible and within normal terms with
adequate reserves for bad debt;

 

  g. 100% of N1’s sales are through resellers, though the actual invoicing of
the end-user is performed by N1;

 

  h. Key vendors will continue their contracts with N1 under existing terms
post-Closing;

 

  i. N1, its subsidiaries and its affiliates (officers, directors and
significant shareholders) will enter into a covenant not to compete;

 

  j. Key executives of N1 that will remain working in the Company after Closing
will enter into employment agreements and non-competition agreements with
ScanSource, in accordance with the Brazilian Labor Laws;

 

  k. N1 management will work with ScanSource on an orderly transition; and

 

  l. N1 will conduct all of its business affairs in its usual and ordinary
course, as provided in Section 12 below, from the date of execution of this
Letter Agreement until the closing of the Acquisition.



--------------------------------------------------------------------------------

  7. Due Diligence. N1 shall allow ScanSource’s officers, employees, and
professional advisers full access to all records, key employees, advisers, and
operations of N1 as will allow them to complete the investigations required. Key
elements of the due diligence process include a review of corporate records,
accounting policies, financial statements, tax returns, corporate agreements
(including all vendor and customer contracts and leases), HR records, government
regulation and environmental compliance issues, and legal matters. Particular
emphasis will be placed on inventory, accounts receivable, accounts payable,
taxes and rebate accounting.

 

  8. Conditions. Consummation of the Acquisition will be conditioned on:

 

  a. Successful completion of due diligence;

 

  b. Absence of any material adverse change in N1’s business, financial
condition, prospects, assets, or operations;

 

  c. Negotiation and execution of a stock purchase agreement (the “Stock
Purchase Agreement”);

 

  d. Receipt of approval of the transaction and the Stock Purchase Agreement by
the Board of Directors of ScanSource, Inc.;

 

  e. Receipt of any other approvals required to be obtained by ScanSource under
current agreements and approvals by N1’s key vendors;

 

  f. Requisite regulatory approval.

 

  9. Closing. We anticipate closing will take place by December 31, 2014.

 

  10. Advisors. Each party is responsible for paying their own costs associated
with the Acquisition, including, but not limited to, attorney fees, accounting
fees, and investment banking fees.

 

  11. Good Faith Duty of Negotiation. Upon acceptance of this Letter Agreement
by the Sellers, ScanSource and N1 shall negotiate in good faith toward execution
of customary and mutually agreeable Stock Purchase Agreement.

 

  12. Ordinary Course. From the date of N1’s acceptance of this Letter
Agreement, N1 shall conduct and operate its business and affairs only in the
ordinary course. For the purpose of this Letter Agreement, the phrase “the
ordinary course” and “the ordinary course of business” shall mean the conduct
and operation of N1 following its usual and ordinary accounting practices,
making ordinary accruals, incurring ordinary liabilities and expenditures, and
making ordinary commitments for inventory, supplies, insurance, rentals and
other expenses. Without prior consent of ScanSource, which consent shall not be
unreasonably withheld, N1 shall not make any commitments out of its ordinary
course of business.

 

  13.

Exclusivity. The parties acknowledge the valuation proposed and the time,
effort, and other expense incurred or to be incurred by ScanSource in connection
with the negotiation of this Letter Agreement and the Stock Purchase Agreement.
Neither N1, Sellers, nor any of their respective officers, directors,
affiliates, agents or representatives (collectively, the “Seller Parties” or a
“Seller Party”) shall directly or



--------------------------------------------------------------------------------

  indirectly, (a) solicit, (b) encourage the submission of offers or proposals
from any person or entity (including by way of providing non-public information
concerning N1 to any person or entity, or otherwise) with respect to,
(c) initiate or participate in any negotiations or discussions regarding, or
(d) enter into (or authorize) any agreement or agreement in principle with
respect to, any expression of interest, offer or proposal to acquire or any
acquisition of all or any material portion of the assets owned or used by N1 or
any equity securities of N1, whether by stock purchase, merger, consolidation,
purchase of assets, tender offer or otherwise (a “Transaction”) during the
Exclusivity Period (as defined below). During the Exclusivity Period each Seller
Party shall cease all such activities that currently may be taking place. Each
Seller Party shall notify ScanSource within three (3) business days in writing
regarding any contact between such Seller Party or any of such Seller Party’s
officers, directors, agents or affiliates and any person making an offer,
proposal or inquiry with respect to a Transaction. For purposes of this letter,
“Exclusivity Period” means the period from the date of execution of this Letter
Agreement through the earlier of (i) December 31, 2014, (ii) the mutual written
agreement of ScanSource and N1 not to proceed with negotiations regarding the
proposed acquisition, or (iii) the date on which a Stock Purchase Agreement with
respect to the proposed acquisition is executed and delivered by Sellers, N1 and
ScanSource. In the event of any breach of this Exclusivity section by a Seller
Party, the Company shall pay a break fee of R$20,000,000 within five
(5) business days following written demand of such payment from ScanSource. The
Parties agree that such break fee will compensate ScanSource for all and any
damages that it may have incurred in connection with the breach by N1 of this
Exclusivity section. ScanSource shall not similarly solicit, commit or purchase
another Brazilian communications wholesale distributor during the Exclusivity
Period. Subject to the Key Assumptions, section 6, Due Diligence, section 7, and
the Conditions in section 8 being met to the satisfaction of ScanSource and
there being no impact on the Company’s enterprise value from the processes
contemplated to complete these sections,6,7 and 8 (approval pursuant to 8.d)
will not be unreasonably withheld provided sections 6, 7 and the balance of 8
are satisfactory) or a force majeure event, as well as the procurement of any
and all necessary governmental and vendor approvals for the transaction
contemplated herein, ScanSource will close the transaction contemplated and a
decision not to close based upon another reason not contemplated by this
Agreement could give rise to a breach for which N1 would be entitled to a break
fee of R$20,000,000 payable within five (5) business days following written
demand for such payment from N1. The Parties agree that such break fee will
compensate N1 for all and any damages that it may have incurred in connection
with the breach by ScanSource of this Exclusivity section.

This Letter Agreement is the only agreement between the parties and the parties
will use reasonable best efforts to enter into a Stock Purchase Agreement which
shall replace and supersede the terms of this Letter Agreement. This Letter
Agreement will expire if a Stock Purchase Agreement is not entered into by
December 31, 2014, or such other date as may be mutually agreed upon in writing.
Neither N1 nor ScanSource shall, and neither N1 nor ScanSource shall permit any
of its subsidiaries or agents to, issue or cause the publication of any press
release or other public announcement with respect to the transactions
contemplated by this Letter Agreement without the prior consent (which consent
shall not be unreasonably withheld) of ScanSource, in the case of a proposed
announcement by N1 or N1, in the case of a proposed announcement by ScanSource;
provided, however, that a party may, without the prior consent of the other
party (but after prior consultation with the other party to the extent
practicable under the circumstances) issue or cause the publication



--------------------------------------------------------------------------------

of any press release or other public announcement to the extent required by law
or by the rules and regulations of The Nasdaq Stock Market. This Letter
Agreement shall be governed by, and construed in accordance with, the laws of
the State of Delaware in the United States without regard to the conflicts of
law provisions thereof. Any conflicts arising hereof shall be subject to the
federal and state courts located in New Castle County, Delaware, USA. Each party
specifically consents to service of process by and the jurisdiction of and venue
in those courts and waives any claim to venue in any other court, and if not a
resident of the United States, hereby appoints the Secretary of State of
Delaware as its agent for service of process in the United States.

Thank you for this opportunity. We look forward to working with you.

 

Sincerely, /s/ John J. Ellsworth John J. Ellsworth

EVP, General Counsel and Corporate Secretary

ScanSource, Inc.

ACCEPTED AND AGREED TO:

 

By:    Rafael Paloni     /s/ Rafael Paloni      

For himself as the controlling

shareholder of N1 and on behalf of N1

    Signature   Date   Walter Uzum     /s/ Walter Uzum      

For himself as a shareholder of N1

and on behalf of N1

    Signature   Date